El Juez Asociado Señor Hutchison,
emitió la opinión del tribunal.
En una acción contra A. Lugo Viñas, Miguel A. Bustelo embargó una póliza de seguro de vida en poder de la Sra. Lugo Viñas, como cesionaria de un tal Juan Rivera Sánchez. La Sra. Lugo Viñas intervino, alegando el dominio exclusivo de la póliza, y la corte de distrito anuló el embargo.
 El artículo 428 del Código de Comercio preceptúa, en substancia, que el producido de una póliza de seguro de vida pertenece al beneficiario “aun contra las reclamaciones de los herederos legítimos y acreedores de cualquiera clase del que hubiere hecho el seguro a favor de aquélla.” No dice que cuando el endosatario de un beneficiario sea un hombre o una mujer casada, la póliza o su producto será un bien privativo de él o ella. Se presume ganancial una póliza de *107seguro de vida poseída por una mujer casada como endosa-taria de un beneficiario o< de un asegurado que no es su esposo. Artículo 1322, Código Civil, (Estatutos Revisados 4428); Bollinger v. Wright, 143 Cal. 292. El caso de Cádiz v. Jiménez, 30 D.P.R. 34, invocado por el juez de distrito, no es aplicable.

Debe revocarse la sentencia apelada en cuanto al pronun-ciamiento relativo al levantamiento' del embargo.